Exhibit 10.9

July 31, 2007

StoneMor Operating LLC

155 Rittenhouse Circle

Bristol, Pennsylvania 19007

Attention: William Shane, President

 

  Re: Extension of Commitment Letter

Dear Bill:

You have requested that we extend the expiration date of our commitment letter
dated March 15, 2007, as previously extended by an extension letter dated
May 31, 2007 and a second extension letter dated June 21, 2007, (as so extended,
the “Commitment Letter”), pursuant to which Bank of America, N.A. and Banc of
America Securities LLC (collectively, “Bank of America”) advised you of their
commitment to arrange for you a $65,000,000 Senior Secured Credit Facility (the
“Facility”). Subject to all of the terms and conditions set forth in the
Commitment Letter (other than the expiration date), Bank of America hereby
agrees to extend the expiration of the Commitment Letter to August 15, 2007.

If you are in agreement with the foregoing, please execute the enclosed copy of
this letter no later than 5:00 p.m. on July 31, 2007. The Commitment Letter
shall terminate if this letter is not so accepted by you prior to that time.
Following acceptance by you, the Commitment Letter shall expire at 5:00 p.m. on
August 15, 2007, unless the Facility is closed by such time.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Kenneth G. Wood

  Kenneth G. Wood, Senior Vice President BANC OF AMERICA SECURITIES LLC By:  

/s/ Robert C. Megan

  Robert C. Megan, Managing Director

EXTENSION ACCEPTED AND AGREED TO

THIS 31st DAY OF JULY, 2007:

 

STONEMOR OPERATING LLC By:  

/s/ William R. Shane

  William R. Shane, Executive Vice President